Name: Commission Regulation (EEC) No 2545/86 of 8 August 1986 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 86 Official Journal of the European Communities No L 226/5 COMMISSION REGULATION (EEC) No 2545/86 of 8 August 1986 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year such average being obtained in accordance with the provi ­ sions of Article 5 (6) ; whereas also under Article 5 (3) the amount of the premium for female goat is fixed at 80 % of the premium per ewe ; whereas under Article 5 (9) the amount of the premium for female sheep other than eligible ewe is also fixed at 80 % of the premium per ewe ; Whereas pursuant to Article 4 ( 1 ) of Commission Regula ­ tion (EEC) No 3007/84 (% as last amended by Regulation (EEC) No 1514/86 (*), the advance is fixed at 30 % of the amount of the estimated foreseeable premium ; whereas under Article 4 (3) of the said Regulation the advance is to be paid only if the amount thereof, is at least 1 ECU ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 5 (4) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat, and in certain areas, of goatmeat, whereas these areas are defined in Annex III of Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 (3) determining the mountain areas in which the premium may be granted ; whereas Article 5 (9) of Regulation (EEC) No 1837/80 provides for the possibility of the granting of premiums to producers of female sheep of certain mountain breeds other than eligible ewes in certain areas ; whereas these sheep and these areas are defined, in the Annex to Council Regula ­ tion (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (4), as last amended by Regulation (EEC) No 3524/85 0 ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat and goatmeat producers operating in less ­ favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices, Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1985 marketing year, Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1986 marketing year for the following regions : Region 2 3 4 5 6 7 Difference in ECU/100 kg 62,32 55,32 119,32 v 56,085 118,32 68,32 Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Region 2 3 4 5 6 7 Estimated amount of the premium payable per ewe in ECU 11,841 12,724 21,478 8,974 21,298 6,149(') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 82, 27. 3 . 1986, p. 3 . (3) OJ No L 97, 12. 4. 1986, p. 25 . (4) OJ No L 90, 1 . 4. 1984, p. 40.fo OJ No L 336, 14. 12. 1985, p . 5 . (6) OJ No L 283, 27 . 10 . 1984, p. 28 . Ã ) OJ No L 132, 21 . 5 . 1986, p . 16 . No L 226/6 Official Journal of the European Communities 13 . 8 . 86 less-favoured areas with the areas designated in paragraph 1 above shall be as follows : 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are auth ­ orized to pay to sheepmeat producers located in less ­ favoured agricultural areas shall be as follows : Region Advance on premium payable per female goat in ECU 1 7 of which : Spain Portugal 2,815 1,454 1,463 Region 1 3, of which : Denmark Netherlands Luxembourg Belgium Germany 4 5 6 7, of which : Spain Portugal Advance on premium payable per ewe in ECU 3,518 3,803 3,721 3,771 3,771 3,773 6,399 2,699 6,385 1,870 1,862 Article 4 1 . The estimated amount of the premium payable per female sheep other than eligible ewe and per region in the areas mentioned in the Annex to Regulation (EEC) No 872/84 is as follows : Region 5 Estimated amount of the premium payable per female sheep other than eligible ewe in ECU 7,179 Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III of Regulation (EEC) No 1837/80 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are auth ­ orized to pay to producers of female sheep other than eligible ewe located in less-favoured agricultural areas within the areas mentioned in paragraph 1 above shall be as follows : Region Advance on premium payable per femalesheep other than eligible ewe in ECU Estimated amount of the premium payable per female goat in ECU Region 5 2,150 2 7 9,473 4,919 Article 5 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 , the advance which the Member States are auth ­ orized to pay to goatmeat producers located in the This Regulation shall enter in force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1986 . For the Commission Frans ANDRIESSEN Vice-President